Case 1:19-cv-01818-APM Document3 Filed 06/21/19 Page 1 of 1

CO-386
10/2018

United States District Court
For the District of Columbia

ZURICH AMERICAN INSURANCE
COMPANY

Plaintiff
vs

UIP COMPANIES LLC, et al.

Defendant

)
)
)
)
)
)
)
)
)
)

| my A iC
Civil Action no. 1F-cv-ONFIP

CERTIFICATE RULE LCvR 26.1

I, the undersigned, counsel of record for _Plaintiff Zurich American Insurance Company certify that to the best of my knowledge and

belief, the following are parent companies, subsidiaries or affiliates of _Zurich American Insurance Company

any outstanding securities in the hands of the public:

which have

Zurich American Insurance Company is a wholly owned subsidiary of Zurich Holding Company of America, Inc., a
Delaware corporation. Zurich Holding Company of America, Inc. is 99.180% owned directly by Zurich Insurance
Company Ltd, a Swiss corporation, with the remaining shares indirectly owned by Zurich Insurance Company Ltd.
Zurich Insurance Company Ltd is directly owned by Zurich Insurance Group Ltd, a Swiss corporation. Zurich
Insurance Group Ltd is the only publicly traded parent company, with a listing on the Swiss stock exchange, and a

further trading of American Depositary Receipts.

These representations are made in order that judges of this court may determine the need for recusal.

DC Bar No. 1048141
BAR IDENTIFICATION NO.

 

Attorney of Record . re
A g “, f Tt
Lee “Cp C E Z<
Signature ¢g

¢

Andrew L. Margulis

 

Print Name

750 Third Avenue, 25th Floor

 

 

Address
New York NY 10017
City State Zip Code

212-668-5927
Phone Number
